                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HOWARD JONES                                :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
THE DISTRICT ATTORNEY OF THE                :
COUNTY OF and THE ATTORNEY                  :
GENERAL OF THE STATE OF                     :      NO. 19-1060

                                        ORDER

      NOW, this 3rd day of June, 2019, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus By A Person in State Custody (Document No.

1), the Report and Recommendation filed by United States Magistrate Judge Lynne A.

Sitarski, and the petitioner’s objections to the Report and Recommendation, and after a

thorough and independent review of the record, it is ORDERED that:

      1.     The petitioner’s objections are OVERRULED;

      2.     The Report and Recommendation of Magistrate Judge Lynne A. Sitarski is

APPROVED and ADOPTED;

      3.     The Petition for Writ of Habeas Corpus is DISMISSED; and,

      4.     There is no probable cause to issue a certificate of appealability.




                                                /s/ TIMOTHY J. SAVAGE J.
